DETAILED ACTION
Election/Restrictions
Applicants have elected a species but the status identifier for claim 2, drawn to the withdrawn species, is “original” but should be indicated as “withdrawn”. Even if the applicants wish reconsideration of the withdrawn claim, it should hold the proper status identifier in any future claims listings.  
It is further noted that claim 1 is no longer generic to both species, so to consider claim 2 would be improper.  Claim 1 is now drawn to the embodiment wherein the shape of the recess is annular in plan view, and claim 2 requires that it be circular, so it would be improper to rejoin claim 2 if claim 1 were allowable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “columnar recesses” of claim 8 and the “slits” of claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.  [It is noted that there are lines on Fig. 3(b) but the Office does not agree that these supports the slits as claimed.]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4 and 6-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Applicants claim “the bottom comprises a recess, which has an opening at the bottom of the container which is recessed towards the lid...a shape of the recess in annular in plan view” (noted that the “in annular” appears to be a typographical error and should be “is annular”.
The claim is contradictory among the different embodiments.  See Figs. 1 and 2 and related text, particularly [0024] of the specification.  The specification indicates that 
Claim 12 is also rejected – the claim includes slits, but there is no support in the instant specification for such slits.  Fig. 3(b) shows lines in the figure, but there is no reason that they would be considered “slits” – there is no description as such nor does the figure indicate that the lines have any depth into the figure to constitute a slit.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4 and 6-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires that “the bottom requires a recess, which has an opening at the bottom of the container and which is recessed towards” but this clause is unclear.  It is 
In regard to the recess and opening, the term is well known but applicants need to clarify what is meant by each part.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In this case, the terms “recess” and “opening” are indefinite because the specification does not clearly redefine the term clearly in concert with the drawings and arguments.  It appears by the arguments that applicants are attempting to improperly broaden the term and/or not clearly set forth which parts of the figures and specification match the claimed parts.  
In the interest of compact prosecution, the claims will be interpreted to require an annular recess and something that is construed an opening in the bottom of the 
Claim 8 requires “columnar recesses” to be dispersed at “concentric circular positions” but it is not clear:
a. how exactly a recess is ‘placed’
b. how these recesses are relative to the claimed concentric recess of claim 1, particularly wherein both are ‘concentric’ and
c. what exactly ‘concentric circular position’ means. 
The specification provides directly literal support but no other insight into these recesses and one of ordinary skill would not understand how they are implemented.
	Claim 12 requires first and second surfaces, but there is no specific description of how the first surface and second surface relate to the inner heating device – or how the slits are arranged – it is not clear what surfaces of the device look like and therefore which are the first and second surfaces or how the slits extend.  The language in the claim is unclear without reference to the drawing but the drawing cannot be relied on in this way – the claim description is overly vague.
	Claim 13 is, likewise to claim 12, overly vague in that it is not clear exactly how the “protrusions” are arranged or exactly where they protrude from.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunkin (2013/0163967).
Lunkin teaches a crucible comprising:
- a lid, see lid 27, and
- a container – see container main body part 2, 
wherein the container comprises a bottom which faces the lid, see the bottom including the slanted portion that feeds into the bottom including a recess recessed towards the lid, see the recess depicted as the recess surrounding channel 28 per Fig. 2 – the shape of the recess is annular and it is in a concentric position.  In regard to the opening, the bottom and/or the recess has an opening, see channel 28.

Claim Rejections - 35 USC § 103
Claims 4, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lunkin in view of Liu (2018/0105924).
The teachings of Lunkin are described above, as previously noted, the use as a “SiC single crystal growth apparatus” is an intended use and met by the common structure claimed and per the prior art.
While Lunkin teaches an outer heating device, see 10, the teachings are silent on any inner heating device provided in the recess.  But Liu teaches that it is known to apply heating plates on the crucible body, see Figs. 8-11 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the heating plates of Liu in the apparatus of Lunkin as it would further support the heating of material to be evaporated.  One would operably apply such heaters in the 
Regarding claim 6, Liu is silent on the type of heaters, but a conductive material is generally understood (impliedly taught) to be a resistive heater.  To the extent that the art is silent, the Office alternative takes Official Notice that it would have been well known to apply resistive heaters.
Regarding claims 9 and 10, the claims are drawn to different heating methods, as per claim 6, the use of any particular heating method is obvious without a showing of criticality.  As per MPEP 2144.07, the use of a particular part (or understood to be equivalent to method of using) is obvious without a showing of criticality. Based on applicants differing methods that are claimed, criticality is not established.
Regarding claims 11 and 14, the claims include optional clauses because the apparatus is structurally present even when the crystal is not grown, therefore all elements of the claim are considered met by the above structure.
Regarding claims 12 and 13, as per the combined art, the inner heating device operably has an annular shape (see figures of Liu).
In regard to the other elements, as previously argued, a change of shape is not patentable per MPEP 2144.04 without a showing of criticality.  In this case, applicants suggest that the annular inner heating element is either an annular shape or an annular shape with cut-outs (i.e. protrusions).  There is no criticality demonstrated in one version or any shape over another.  

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered in conjunction with the claim amendments.  The previously applied rejections have been withdrawn, but the new rejections over Lunkin have been applied. 
The Office acknowledged priority on the first page of the previous Office Action.  The IDS’s were signed and acknowledged 
It is first noted that applicant’s claims are unclear, and, as noted, the arguments are drawn to a non-elected embodiment, therefore further confusing the interpretation of the claims and what applicants are attempting to claim.  
The previous rejections have been withdrawn.  It is not clear exactly how the opening relates to the recess.  The teachings of Lunkin include a recess and opening that meets the claim language, but the depictions per Lunkin are different than that of instant application, therefore demonstrating the indefiniteness of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715